Citation Nr: 0729397	
Decision Date: 09/19/07    Archive Date: 10/01/07

DOCKET NO.  04-31 232	)	DATE
	)
	)

On appeal from the 
Department of Veterans Affairs (VA) Regional Office (RO) in
Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

3.  Entitlement to service connection for an ulcer disorder, 
including as secondary to PTSD.

4.  Entitlement to service connection for hypertension, 
including as due to Agent Orange exposure or as secondary to 
PTSD.

5.  Entitlement to service connection for allergic rhinitis, 
including as due to Agent Orange exposure.

6.  Entitlement to service connection for a skin disorder, 
including as due to Agent Orange exposure.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1965 to December 1968.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from a May 2004 
rating decision by the Waco RO.  In December 2004, a hearing 
was held before a Decision Review Officer (DRO); a transcript 
of the hearing is of record.


FINDINGS OF FACT

1.  A hearing loss disability of either ear was not 
manifested in service; sensorineural hearing loss was not 
manifested in the veteran's first postservice year; and any 
current hearing loss disability is not shown to be related to 
an event, injury, or disease in service.

2.  The veteran did not engage in combat, and does not have a 
diagnosis of PTSD.

3.  An ulcer disorder was not manifested in service or in the 
first postservice year, and there is no competent (medical) 
evidence that the veteran now has an ulcer disorder.

4.  Hypertension was not manifested in service or in the 
first postservice year; it is not shown to be related to the 
veteran's service, to include to exposure to Agent Orange 
therein.

5.  Allergic rhinitis was not manifested during the veteran's 
service, and is not shown to be related to his service, to 
include Agent Orange exposure therein.

6.  A chronic skin disorder was not manifested in service; 
the veteran's currently diagnosed skin disorders are not 
shown to be related to his service, to include Agent Orange 
exposure therein.


CONCLUSIONS OF LAW

1.  Service connection for bilateral hearing loss is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 
(2006).

2.  Service connection for PTSD is not warranted.  38 
U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.303, 3.304 (2006).

3.  Service connection for an ulcer disorder is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107; 38 C.F.R. 
§ 3.102, 3.303, 3.310 (2006).

4. Service connection for hypertension is not warranted.  38 
U.S.C.A. §§ 1110, 1112, 1113, 1116, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2006).

5. Service connection for allergic rhinitis is not warranted.  
38 U.S.C.A. §§ 1110, 1116, 5107 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.102, 3.303 (2006).

6. Service connection for a skin disorder is not warranted.  
38 U.S.C.A. §§ 1110, 1116, 5107 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.102, 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant 
claims.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in his or her possession that pertains to the claim.  
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

July, August, September, and December 2003 letters (prior to 
the decision on appeal) informed the veteran of the evidence 
and information necessary to substantiate the claims, the 
information required of him to enable VA to obtain evidence 
in support of his claims, the assistance that VA would 
provide to obtain evidence and information in support of the 
claims, and the evidence that he should submit if he did not 
desire VA to obtain such evidence on his behalf.  He was 
advised to submit evidence in his possession.  While only the 
July 2004 statement of the case (SOC) provided the veteran 
notice regarding secondary service connection, he is not 
prejudiced by there being no prior notice in this matter, as 
he does not have a service connected disability.  He has not 
been provided notice regarding effective dates of awards (See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006)); 
however, as the Board is denying the claims, no disability 
rating or effective date will be assigned, and there is no 
prejudice to the appellant under the holding in Dingess.

Regarding VA's duty to assist, VA has obtained all 
pertinent/identified records that could be obtained, and all 
evidence constructively of record has been secured.  As there 
is no evidence of the claimed disabilities in service, 
evidence suggesting a nexus between service and the claimed 
disabilities, and, in some cases, no evidence of a current 
disability, an examination for an opinion as to a possible 
nexus between such disabilities and the veteran's military 
service or a service-connected disability is not necessary.  
38 C.F.R. § 3.159(c)(4); Duenas v. Principi, 18 Vet. App. 512 
(2004).  The veteran has not identified any pertinent records 
that are outstanding.  Evidentiary development is complete to 
the extent possible.  VA's duty to assist is met.  It is not 
prejudicial for the Board to proceed with appellate review.  
See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).   

II. Service Connection

General Legal Criteria

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303.  

To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  See Hickson v. West, 12 
Vet. App. 247 (1999).
When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b).

a. Bilateral Hearing Loss

Hearing loss disability is defined by regulation.  For the 
purpose of applying the laws administered by VA, impaired 
hearing is considered to be a disability when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, 
4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of those frequencies are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385.

Sensorineural hearing loss (as an organic disease of the 
nervous system) is a chronic disease which may be service 
connected on a presumptive basis if manifested to a 
compensable degree in the first postservice year.  38 
U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

There was no evidence of hearing loss disability in the 
veteran's service medical records.  Audiometry on enlistment 
revealed that puretone thresholds, in decibels, were (ASA 
values have been converted to ISO values for consistency):  




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
15
25
15
LEFT
30
15
25
30
15

On service separation examination, audiometry revealed that 
puretone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
20
20
20
LEFT
20
20
20
20
20
In an associated medical history report, he denied having had 
any hearing loss.  

A February 2003 VA audiometry report is the earliest record 
showing the veteran had a bilateral hearing loss disability 
as defined in 38 C.F.R. § 3.385.  At that time, he reported a 
history of noise exposure.  Puretone thresholds, in decibels, 
were:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
55
60
/
55
LEFT
45
60
60
/
60

On evaluation in March 2003 the veteran reported that he 
worked full time in an oil field.  

As the record shows no evidence of a hearing loss disability 
in service or until many years later, service connection for 
such disability on the basis that it became manifest in 
service and persisted, or on a presumptive basis (for 
sensorineural hearing loss as an organic disease of the 
nervous system) is not warranted.

The veteran may still establish service connection for 
hearing loss disability by competent (medical) evidence that 
relates his hearing loss to an injury or disease in service.  
His DD Form 214 reflects that his military occupational 
specialty was fuel specialist.  At a December 2004 DRO 
hearing, he testified that his hearing was fine until he was 
exposed to the flight line noise of aircraft and firing from 
tanks, and that his only postservice noise exposure was from 
the engine of the truck that he drove.  He indicated that no 
treatment provider had indicated to him that his hearing 
problem was related to his service.  While the veteran may 
sincerely believe that his bilateral hearing loss is due to 
events in service, it is not competent evidence, as he is a 
layperson, untrained in determining a medical etiology.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).

The only competent evidence of record regarding the etiology 
of the veteran's hearing loss disability is to the effect 
that it is not related to service.  On September 2006 VA 
audiological evaluation, the veteran's occupational and 
medical history (as reported by the veteran) was noted to be 
consistent with his testimony, and he denied recreational 
noise exposure.  The examiner noted that the veteran's 
entrance and separation examinations revealed normal hearing 
acuity, bilaterally, and opined that the veteran's bilateral 
hearing loss was less likely than not the result of military 
noise exposure.  There is no medical opinion of record to the 
contrary.  Hence, the preponderance of the evidence is 
against the veteran's claim seeking service connection for 
bilateral hearing loss, it must be denied.

b. PTSD

To establish service connection for PTSD, there must be: (1) 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); (2) credible supporting evidence that 
the claimed in-service stressor actually occurred; and (3) 
medical evidence of a link, or causal nexus, between current 
symptomatology and the claimed in-service stressor.  38 
C.F.R. § 3.304(f).  Where the veteran did not engage in 
combat with the enemy, or the claimed stressors are not 
related to combat, then the veteran's testimony alone is not 
sufficient to establish the occurrence of the claimed 
stressors, and his testimony must be corroborated by credible 
supporting evidence.  Cohen v. Brown, 10 Vet. App. 128 
(1997).  

The veteran's service records show that he did not engage in 
combat; he has not claimed otherwise.  Consequently, to 
establish service connection for PTSD, he must have credible 
supporting evidence that an alleged stressor event in service 
on which a diagnosis of PTSD is based actually occurred.  
However, there is another threshold requirement, i.e., there 
must be competent evidence (a medical diagnosis) that the 
veteran actually has the disability for which service 
connection is sought, PTSD.  In the absence of proof of a 
present disability, there is no valid claim [of service 
connection].  See Brammer v. Derwinski, 3 Vet. App. 223,225 
(1992).  

At a December 2004 DRO hearing, the veteran testified that he 
was exposed to body bags in service and had PTSD diagnosed by 
his primary physician [page 31].  However, there is no 
evidence of record showing a diagnosis of PTSD.  None of the 
private medical records received list such diagnosis.  VA 
medical records from September 2002 to January 2005 reflect 
psychiatric treatment that includes assessments of depressive 
disorder NEC, insomnia, and depression, but not a diagnosis 
of PTSD.  In September 2003, the veteran reported that he had 
16 hour work days, difficulty sleeping, lack of interest, 
depression, and irritability.  His depression was considered 
due to a lack of sleep.  As there is no competent evidence of 
a diagnosis of PTSD, the veteran's claim of service 
connection for PTSD must be denied.  See Brammer, supra.

c. Ulcer

The veteran contends that he has an ulcer disorder that was 
incurred in service or is secondary to PTSD.  At his December 
2004 DRO hearing, he testified that he had ulcers in Vietnam 
and since until he was hospitalized for such disability.  
After that, he had symptoms of stomach, constipation, 
bloating, and gas.  However, his service medical records, 
including enlistment and separation examination reports, are 
silent for ulcer complaints, findings, or diagnosis.  As his 
testimony is inconsistent with the contemporaneous record 
(i.e., service medical records) his statements that he 
received treatment for ulcers in service are not credible.

Private medical records note stomach complaints in December 
1994 and gastritis in March 1996.  However, they do not show 
a diagnosis of an ulcer disorder.  April 2001 private medical 
records note that an abdominal ultrasound was normal and an 
upper GI series revealed a hiatal hernia.  Again, an ulcer 
was not found.  September 2002 to January 2005 VA records 
likewise contain no diagnosis of an ulcer.  Consequently, the 
competent evidence does not show that the veteran had an 
ulcer disorder in service or in the first postservice year 
(so as to trigger application of the presumptive provisions 
of 38 U.S.C.A. § 1112), or that he now has such disability.  
Accordingly, there is no valid claim of service connection 
for an ulcer disorder.  See Brammer, supra.  Consequently, 
the analysis does not need to proceed any further.  (It is 
noteworthy, however, that because PTSD is not service-
connected, even if an ulcer disorder was diagnosed, a claim 
of service connection for the ulcer disorder as secondary to 
PTSD would lack legal merit.  See 38 C.F.R. § 3.310.)



d. Hypertension

The record amply reflects that the veteran has this 
disability.  February 1993 to September 2001 private 
treatment records not blood pressure readings including 
198/90 (in April 1998), 138/90 (in September 2000), and 
190/80 (in July 2001), and a September 2002 VA record refers 
to a history of hypertension.  However, his service medical 
records do not show that he had hypertension in service (on 
service separation examination blood pressure was 118/70), 
and there is no medical evidence showing that hypertension 
was manifested in the first postservce year.  And in December 
2004, the veteran testified that that he was not treated for 
hypertension in service, and that it was diagnosed in 2000.  
Consequently, service connection for hypertension on the 
basis that it was manifested in service, and persisted, or on 
a presumptive basis (as a chronic disease under 38 U.S.C.A. 
§ 1112) is not warranted.  

To establish service connection for hypertension under these 
circumstances, the veteran must show that the disease is 
somehow otherwise related to his service (i.e., incurred or 
aggravated therein).  He contends that his hypertension is 
either secondary to PTSD or due to Agent Orange exposure in 
service.

If a veteran was exposed to a herbicide agent (to include 
Agent Orange) during active military, naval or air service 
and has contracted an enumerated disease to a degree of 10 
percent or more at any time after service (except for 
chloracne and acute and subacute peripheral neuropathy which 
must be manifested within a year of the last exposure to an 
herbicide agent during service), the veteran is entitled to a 
presumption of service connection even though there is no 
record of such disease during service.  The enumerated 
diseases are chloracne or other acneform diseases; Type II 
diabetes; Non- Hodgkin's lymphoma; Hodgkin's disease; chronic 
lymphocytic leukemia; multiple myeloma; acute and subacute 
peripheral neuropathy; porphyria cutanea tarda; respiratory 
cancers; and certain types of soft-tissue sarcoma.  Veterans 
who, during active service, served in the Republic of Vietnam 
during the period beginning on January 9, 1962, and ending on 
May 7, 1975, shall be presumed to have been exposed to an 
herbicide agent, unless there is affirmative evidence of non- 
exposure.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6), 
3.309(e).  

VA, under the authority of the Agent Orange Act of 1991, has 
determined that a presumption of service connection based on 
exposure to herbicides in the Republic of Vietnam during the 
Vietnam era is not warranted for disorders which are not 
enumerated by regulation.  See 64 Fed. Reg. 59232, 59236-37 
(1999).

The Federal Circuit has held that if a claimed disorder is 
not included as a presumptive disorder, then direct service 
connection may be established by evidence demonstrating that 
the disease was in fact "incurred" during service.  See 
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

The veteran's service personnel records show that he served 
in Vietnam; therefore, he is presumed to have been exposed to 
Agent Orange.  However, hypertension, is not enumerated in 38 
C.F.R. § 3.309(e).  Accordingly, there is no basis for 
application of the presumptive provisions of 38 U.S.C.A. 
§ 1116.  While the veteran may still establish service 
connection for hypertension as due to Agent Orange exposure 
by competent evidence showing such etiology (see Combee, 
supra), he has not presented any such competent evidence.  
His own belief that his hypertension may be related to Agent 
Orange exposure is not competent evidence because he is a 
layperson and lacks expertise in matters of medical etiology. 
"Where the determinative issue involves medical causation or 
a medical diagnosis, competent medical evidence is required."  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Notably, a lengthy time interval between service and the 
earliest medical documentation of complaints or findings of a 
disability for which service connection is sought is, of 
itself, a factor weighing against a finding of service 
connection.  See Maxson v. Gober, 230 F. 3d 1330 (Fed. Cir. 
2000).  

Finally as to the argument that the veteran's hypertension is 
secondary to PTSD, the law provides that disability that is 
proximately due to or the result of a service-connected 
disease or injury shall [also] be service connected.  38 
C.F.R. § 3.310(a).  A threshold legal requirement for 
establishing secondary service connection is that the primary 
disability alleged to have caused or aggravated the 
disability for which secondary service connection is sought 
must itself be service- connected.  Here, service connection 
for PTSD has been denied, and this threshold legal 
requirement is not met.  Accordingly, the argument that 
service connection is warranted for hypertension as secondary 
to PTSD lacks legal merit.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).

In light of the foregoing, the Board finds that the 
preponderance of the evidence is against the claim of service 
connection for hypertension; hence, that claim must be 
denied.

e.  Allergic Rhinitis

The record shows (and it is not in dispute) that the veteran 
has a medical diagnosis of allergic rhinitis.  Although he 
reported in September 2002 that he had no known allergies, on 
February 2003 VA Agent Orange examination, he reported a 
history of allergic rhinitis that was usually symptomatic 
during the fall when the pollen and mold count increased; 
allergic rhinitis was diagnosed.

The veteran relates his allergic rhinitis to his service; he 
attributes it to particles and dust he inhaled in Vietnam.  
See December 2004 hearing transcript, page 10.  He could not 
recall receiving treatment for rhinitis in service (other 
than receiving an inhaler).  See hearing transcript, page 11.  
He also claims it is related to Agent Orange exposure in 
service.  

The veteran's service medical records are silent for 
complaints, findings, or diagnosis related to allergic 
rhinitis.  His service separation examination revealed no 
pertinent findings; rhinitis was not diagnosed.  As rhinitis 
was not diagnosed until many years after service, service 
connection for such disability on the basis that it became 
manifest in service, and persisted, is not warranted.  

While the veteran may still establish service connection for 
allergic rhinitis by presenting evidence that the disability 
is related to (was incurred in, or aggravated by) his 
service, he has presented no such evidence.  He relates it to 
dust and particles inhaled in Vietnam; but he has presented 
no medical evidence to support this claim.  His own opinion 
in this matter is not competent evidence.  See Espiritu, 
supra.  It is noteworthy (again), that a lengthy time 
interval between service and the initial clinical 
documentation of a disability for which service connection is 
sought is, of itself, a significant factor against a finding 
of service connection.

Finally, regarding the contention that the allergic rhinitis 
is due to Agent Orange exposure, such disability is not among 
those enumerated in 38 C.F.R. § 3.309(e).  Hence, the 
presumptive provisions of 38 U.S.C.A. § 1116 do not apply.  
The veteran has presented no affirmative competent evidence 
that relates his allergic rhinitis to Agent Orange exposure.  
See Combee, supra.

f.  Skin Disorder

Competent evidence shows that the veteran has variously 
diagnosed skin disorders, including an inguinal rash 
(candida) and a toenail infection.  He has testified (at the 
December 2004 hearing) that he developed a foot rash during 
the monsoon season in Vietnam, and has had periodic 
recurrences since.  He also argues that his skin disorders 
are related to Agent Orange exposure.

Notably, the veteran's service medical records are silent for 
complaints, findings, or diagnosis of a skin disorder.  On 
service separation examination, his skin was normal on 
evaluation.  The record does not show a chronic skin disorder 
clinically documented until many years after service.  
Consequently, service connection for a skin disorder on the 
basis that such disorder became manifest, and persisted, is 
not warranted.  

The veteran has presented no competent evidence that relates 
any current skin disorder to his service.  Notably, a lengthy 
time interval between service and the initial clinical 
documentation of a disability is, of itself, a significant 
factor against a finding of service connection.  See Maxson, 
supra.  And, again, the veteran's own opinion that his 
current skin disorders are service-related is not competent 
evidence.  See Espiritu, supra.  
As the diagnosed skin disorders of inguinal rash (candida) 
and a toenail infection are not enumerated in 38 C.F.R. 
§ 3.309(e), the presumptive provisions of 38 U.S.C.A. § 1116 
do not apply.  He has not presented any competent affirmative 
evidence that relates his skin disorders to Agent Orange 
exposure in service.  
Accordingly, a preponderance of the evidence is against this 
claim, and it must be denied.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for PTSD is denied.

Service connection for an ulcer disorder is denied.

Service connection for hypertension, including as due to 
Agent Orange exposure, is denied.

Service connection for allergic rhinitis, including as due to 
Agent Orange exposure is denied.

Service connection for a skin disorder, including as due to 
Agent Orange exposure is denied.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


